Citation Nr: 0325224	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  He died in January 2002; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Hartford, Connecticut RO.  The record shows that the 
veteran's motion to advance his case on the docket of the 
Board was granted in September 2003 pursuant to the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

There is nothing in the record that satisfies the 
notification requirements of the VCAA, and action by the RO 
is needed to satisfy those requirements.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d. 
1339 (Fed. Cir. 2003).  

Furthermore, the evidence of record notes that the veteran 
died in January 2002 at St. Raphael's Hospital.  The 
appellant and her representative have indicated that the 
veteran was treated at St. Raphael's Hospital, Montowese 
Health & Rehabilitation Center, Branford Hills Health Care 
Center and the West Haven VA Hospital during the year 
preceding his death.  These medical records are not 
associated with the claims file.  Moreover, with the 
exception of the certificate of death, the record does not 
contain any medical opinion pertinent to whether the 
veteran's service-connected disabilities contributed to his 
death.  Thus, further development of the record is required 
to comply with VA's duty to assist the appellant in the 
development of the facts pertinent to this claim.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action: 

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the appellant 
should be informed that she should 
provide identifying information and any 
necessary authorization for all health 
care providers who treated or evaluated 
the veteran for his terminal illness 
and/or any service-connected disability 
which she believes played a role in the 
veteran's death.  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  The evidence 
provided by the appellant or obtained by 
the RO should include the terminal 
hospital records, records of Dr. Si-hoi 
Lam, and records pertaining to the 
veteran's treatment at the West Haven VA 
Hospital during the period from June 2001 
to 2002.  

If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, the RO should so inform the 
appellant and her representative, and 
request them to provide a copy of such 
records.

3.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include obtaining the medical opinion 
requested below. 

4.  After completing the above actions, 
the RO should forward the claims file, 
including a copy of this REMAND, to a 
physician with appropriate expertise for 
review.  The physician should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
post-traumatic stress disorder, pilondial 
cyst, bilateral fungus infection of the 
ears, left thigh scar, and/or myalgia of 
the lumbar area played a material causal 
role in the veteran's death, to include 
whether one or more of the disorders 
accelerated the veteran's death.  The 
complete rational for all opinions 
expressed should be provided.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the appellant's claim in 
light of all pertinent evidence and legal 
authority.

6.  If the benefits sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue to the 
appellant and her representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




